Registration No. 811-02120 Registration No. 2-38414 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 o Post-Effective Amendment No. x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 o Amendment No. x (Check appropriate box or boxes) SECURITY INCOME FUND (Exact Name of Registrant as Specified in Charter) ONE SECURITY BENEFIT PLACE, TOPEKA, KANSAS 66636-0001 (Address of Principal Executive Offices/Zip Code) Registrant’s Telephone Number, including area code: (785) 438-3000 Copies To: Donald C. Cacciapaglia, President Security Income Fund One Security Benefit Place Topeka, KS 66636-0001 (Name and address of Agent for Service) Amy J. Lee, Secretary Security Income Fund One Security Benefit Place Topeka, KS 66636-0001 It is proposed that this filing will become effective (check appropriate box): x immediately upon filing pursuant to paragraph (b) of Rule 485 o on pursuant to paragraph (b) of Rule 485 o 60 days after filing pursuant to paragraph (a)(1) of Rule 485 o on pursuant to paragraph (a)(1) of Rule 485 o 75 days after filing pursuant to paragraph (a)(2) of Rule 485 o on pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: o this post-effective amendment designates a new effective date for a previously filed post-effective amendment SIGNATURES Pursuant to the requirements of the Securities Act of 1933 (“1933 Act”), and the Investment Company Act of 1940, the Registrant has duly caused this Post-Effective Amendment No. 111 to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Topeka and State of Kansas on the 19th day of February 2013. SECURITY INCOME FUND (the Registrant) By: DONALD C. CACCIAPAGLIA Donald C. Cacciapaglia, President Pursuant to the requirements of the 1933 Act, this Registration Statement has been signed below by the following persons in the capacities indicated and on the 19th day of February 2013. Jerry B. Farley Director Donald A. Chubb, Jr. Director Harry W. Craig, Jr. Director Penny A. Lumpkin Director Maynard F. Oliverius Director SECURITY INCOME FUND By: AMY J. LEE Amy J. Lee, as Attorney-In-Fact for the Officers and Directors Whose Names Appear Opposite By: NIKOLAOS BONOS Nikolaos Bonos, Treasurer (principalfinancial officer and principal accounting officer) By: DONALD C. CACCIAPAGLIA Donald C. Cacciapaglia, President and Director EXHIBIT LIST Exhibit Number Exhibit: EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Label Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
